 



EXHIBIT 10.1

 

THE McCLATCHY COMPANY

2012 OMNIBUS INCENTIVE PLAN,
AS AMENDED AND RESTATED AS OF MARCH 23, 2017

STOCK APPRECIATION RIGHTS AGREEMENT

 

THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
[_______] (the “Grant Date”), by and between THE McCLATCHY COMPANY, a Delaware
corporation (the “Company”) and [_______] (the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company has established THE McCLATCHY
COMPANY 2012 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED AS OF MARCH 23,
2017 (as it may be further amended from time to time, the “Plan”) in order to
provide selected employees of the Company and its Affiliates with an award of
stock appreciation rights (“SARs”); and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the SARs described in this Agreement
to the Grantee as an inducement to remain in the service of the Company and as
an incentive for extraordinary efforts during such service.

 

NOW, THEREFORE, it is agreed as follows:

 

SECTION 1. GRANT OF STOCK APPRECIATION RIGHTS.

 

(a)       Grant. Subject to the terms and conditions stated below, the Company
hereby grants to the Grantee an award of SARs covering [_______] shares of
Stock, pursuant to which the Grantee shall be eligible for the payment described
in Section 4(b) of this Agreement. The SAR Price for the SARs granted pursuant
to this Agreement is $[______] per SAR, which is agreed to be 100% of the Fair
Market Value per share of Stock on the Grant Date.

 

(b)       Plan. The SARs under this Agreement are granted pursuant to the Plan,
a copy of which the Grantee acknowledges having received and read. The
provisions of the Plan are incorporated into this Agreement by reference, and
any defined terms not defined herein shall have the meaning prescribed in the
Plan.

 

SECTION 2. NO TRANSFER OR ASSIGNMENT OF SARs.

 

Except as otherwise provided in this Agreement, the SARs granted hereunder and
the rights and privileges conferred hereby shall not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the SARs or of any right or privilege conferred hereby contrary to the
provisions hereof, or upon any attempted sale under any execution, attachment or
similar process upon the rights and privileges conferred hereby, the SARs and
the rights and privileges conferred hereby shall immediately become null and
void.

 



 

 

 

SECTION 3. VESTING AND RIGHT TO EXERCISE.

 

(a)       Vesting. [These SARs shall vest and become exercisable in installments
only to the extent the Grantee remains in Service on such date listed below
(each, a “Vesting Date”), and only before they expire, as follows:]

 



Vesting Date:   Percentage of
SARs Exercisable: March 1, 20[__]   [25%] March 1, 20[__]   [50%] March 1,
20[__]   [75%] March 1, 20[__]   [100%]

  

The number of Shares determined by applying the applicable percentage shall be
rounded to the nearest integer. [The foregoing notwithstanding, the SARs shall
vest and become exercisable in full in the event that the Grantee’s Service is
terminated after the Grantee has accumulated 10 or more continuous years of
Service (i) because of death or Disability, or (ii) for any reason at any time
when the Grantee is 62 years of age or older. In the event that the Grantee’s
Service is terminated for any reason after having accumulated 10 or more
continuous years of Service and when Grantee is 55 to 62 years of age, two
additional installments (as set forth in the table above) shall become vested
and exercisable. No additional SARs will vest after the Grantee’s Service has
terminated for any reason.]

 

(b)       Leaves of Absence. For purposes of this Agreement, the Grantee’s
Service does not terminate when the Grantee goes on a bona fide leave of absence
that was approved by the Company in writing if the terms of the leave provide
for continued Service crediting, or when continued Service crediting is required
by Applicable Law. The Grantee’s Service terminates in any event when the
approved leave ends unless the Grantee immediately returns to active employee
work. The Committee determines, in its sole discretion, which leaves count for
this purpose and when the Grantee’s Service terminates for all purposes under
the Plan.

 

(c)       Partial Exercise. No partial exercise of the SARs may be made for SARs
pertaining to less than 100 shares of Stock (without regard to adjustments).

 

(d)       Acceleration upon Change in Control. Notwithstanding any contrary
provision of the Plan or this Agreement, upon a Change in Control while the
Grantee remains in Service, the Grantee shall be entitled to immediate 100%
vesting of any unexpired, outstanding SARs granted to him or her under this
Agreement.

 

- 2 -

 

 

SECTION 4. PROCEDURES FOR THE EXERCISE AND SETTLEMENT OF SARs.

 

(a)       Notice of Exercise. The Grantee or the Grantee’s representative may
exercise the SARs by giving written notice to the Secretary of the Company
pursuant to Section 11(d) on the form prescribed by the Company. The notice
shall specify the election to exercise the SARs, the number of SARs for which it
is being exercised, and whether share withholding to pay taxes will be used. The
notice shall be signed by the person or persons exercising the SARs. In the
event that the SARs are being exercised by the representative of the Grantee,
the notice shall be accompanied by proof satisfactory to the Company of the
representative’s right to exercise the SARs.

 

(b)       Issuance of Shares of Stock. After receiving a proper notice of
exercise, the Company shall cause to be issued the whole number of shares of
Stock whose value is an amount equal to the difference between the Fair Market
Value of a share of Stock on the exercise date and the SAR Price, multiplied by
the number of shares of Stock covered by the SARs being exercised. Fractional
shares of Stock shall be paid in cash. After receiving a proper notice of
exercise, the Company shall cause to be issued a certificate or certificates for
the shares of Stock for which the SARs have been exercised, registered in the
name of the person exercising the SARs (or in the names of such person and his
or her spouse as community property or as joint tenants with right of
survivorship). The Company shall cause such certificate or certificates to be
delivered to or upon the order of the person exercising the SARs.
Notwithstanding the foregoing, in the Company’s discretion, the certificates for
the shares of Stock so issued may be recorded using the book-entry method of
recording share issuance and dividends.

 

SECTION 5. TERM AND EXPIRATION.

 

(a)       Term. These SARs shall in any event expire on the day before the tenth
anniversary of the Grant Date.

 

(b)       Termination of Service (Except by Death). Subject to Section 5(a)
above, if the Grantee’s Service terminates for any reason, other than death,
then the SARs shall expire on the earliest of the following occasions:

 

(i)       The expiration date determined pursuant to Section 5(a) above;

 

(ii)       [The date three years after the termination of the Grantee’s Service,
if the termination occurs on or after the date the Grantee has accumulated 10 or
more continuous years of Service, and, provided, further, that the Grantee is at
least 55 years of age on such termination date;

 

(iii)       The date three years after the termination of the Grantee’s Service,
if the termination occurs because of his or her Disability; or

 

(iv)       The date 90 days after the termination of the Grantee’s Service, if
the termination is not described in Paragraphs (ii) or (iii) above.]

 



- 3 -

 

 

In the event that the Grantee dies after the termination of his or her Service
but before the expiration of the SARs, all or part of such SARs may be exercised
(prior to expiration) by the executors or administrators of the Grantee’s estate
or by any person who has acquired such SARs directly from the Grantee by bequest
or inheritance, but only to the extent that such SARs had become exercisable
before the Grantee’s Service terminated or became exercisable as a result of the
termination.

 

(c)       Death of Grantee. If the Grantee’s Service terminates on account of
death, then the SARs shall expire on the earlier of the following dates:

 

(i)       The expiration date determined pursuant to Section 5(a) above; or

 

(ii)       The date three years after his or her death.

 

All or part of the Grantee’s vested SARs may be exercised at any time before the
expiration of such vested SARs under the preceding sentence by the executors or
administrators of the Grantee’s estate or by any person who has acquired such
SARs directly from the Grantee by bequest or inheritance.

 

SECTION 6. LEGALITY OF INITIAL ISSUANCE.

 

No shares of Stock shall be issued upon the exercise of the SARs unless and
until the Company has determined that:

 

(a)       The Company and the Grantee have taken any actions required to
register the shares of Stock under the Securities Act or to perfect an exemption
from the registration requirements thereof;

 

(b)       Any applicable listing requirement of any Stock Exchange on which the
Stock is listed has been satisfied; and

 

(c)       Any other applicable provision of Applicable Law has been satisfied.

 

SECTION 7. NO REGISTRATION RIGHTS.

 

The Company may, but shall not be obligated to, register or qualify the sale of
the shares of Stock under the Securities Act or any other Applicable Law. The
Company shall not be obligated to take any affirmative action in order to cause
the sale of the shares of Stock under this Agreement to comply with any law.

 

SECTION 8. RESTRICTIONS ON TRANSFER OF SHARES OF STOCK.

 

Regardless of whether the offering and sale of the shares of Stock under the
Plan have been registered under the Securities Act or have been registered or
qualified under the securities laws of any state, the Company may impose
restrictions upon the sale, pledge or other transfer of such shares of Stock
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Securities
Act, the securities laws of any state or any other Applicable Law.

 



- 4 -

 

 

SECTION 9. ADJUSTMENT OF STOCK.

 

(a)       General. If the number of outstanding shares of common stock is
increased or decreased or the shares of common stock are changed into or
exchanged for a different number or kind of stock or other securities of the
Company on account of any recapitalization, reclassification, stock split,
reverse split, combination of Stock, exchange of stock, stock dividend or other
distribution payable in capital stock, or other increase or decrease in such
stock effected without receipt of consideration by the Company occurring after
the Grant Date, the Committee shall make appropriate adjustments in one or both
of (i) the number of shares of Stock covered by the SARs or (ii) the SAR Price.

 

(b)       Merger or Reorganization. In the event that the Company is a party to
a merger or other reorganization, the SARs covered by this Agreement shall be
subject to the agreement of merger or reorganization. Such agreement may
provide, without limitation, for the assumption of these SARs by the surviving
corporation or its parent, for its continuation by the Company (if the Company
is a surviving corporation) or for settlement in cash.

 

(c)       Reservation of Rights. Except as provided in this Section 9, the
Grantee shall have no rights by reason of any subdivision or consolidation of
shares of Stock of any class, the payment of any stock dividend or any other
increase or decrease in the number of shares of Stock of any class. Any issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Stock subject to
the SARs or the SAR Price. The grant of these SARs shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

SECTION 10. CERTAIN CUT-BACK OF PAYMENTS.

 

Notwithstanding anything to the contrary in this Agreement, if payments made
pursuant to this Agreement are considered “parachute payments” under Code
Section 280G, then the sum of such parachute payments plus any other payments
made by the Company to the Grantee which are considered parachute payments shall
be limited to the greatest amount which may be paid to the Grantee under Code
Section 280G without causing any loss of deduction to the Company under such
section; but only if, by reason of such reduction, the Committee reasonably
determines that the net after tax benefit of Grantee shall exceed the net after
tax benefit if such reduction were not made.  The Company shall accomplish any
such reduction required pursuant to this Section 10 by first reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any accelerated
vesting of Performance-Based Awards, then by reducing or eliminating any
accelerated vesting of Options or SARs, then by reducing or eliminating any
accelerated vesting of Restricted Stock or Restricted Stock Units, then by
reducing or eliminating any other remaining parachute payments.

 



- 5 -

 

 

SECTION 11. MISCELLANEOUS PROVISIONS.

 

(a)       Withholding Taxes. In the event that the Company determines that it is
required to withhold foreign, federal, state or local tax as a result of the
exercise of the Grantee’s SARs and delivery of shares of Stock pursuant to this
Agreement, the Grantee, as a condition to the exercise of the SARs, shall make
arrangements satisfactory to the Company to enable it to satisfy all withholding
requirements. The Grantee shall also make arrangements satisfactory to the
Company to enable it to satisfy any withholding requirements that may arise in
connection with the disposition of shares of Stock purchased by exercising the
SARs. Satisfactory arrangements shall include share withholding and/or delivery
of previously owned shares of Stock in an amount equal to the applicable
withholding or other taxes due. Notwithstanding the foregoing, the Company may,
in its sole discretion, elect to satisfy all applicable withholding requirements
by share withholding without the Grantee’s consent.

 

(b)       Rights as a Stockholder. Neither the Grantee nor the Grantee’s
representative shall have any rights as a stockholder with respect to any shares
of Stock subject to the SARs. The Grantee shall have no rights as a stockholder
with respect to the shares of Stock the Grantee receives in settlement of SARs
that the Grantee exercises until such shares of Stock have been issued in the
name of the Grantee or the Grantee’s representative.

 

(c)       No Employment Rights. Nothing in this Agreement shall be construed as
giving the Grantee the right to be retained as an employee or in any Service
capacity. The Company reserves the right to terminate the Grantee’s Service at
any time and for any reason.

 

(d)       Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail
with postage and fees prepaid and addressed to the party entitled to such notice
at the address shown below such party’s signature on this Agreement, or at such
other address as such party may designate by 10 days’ advance written notice to
the other party to this Agreement.

 

(e)       Consent to Electronic Delivery. The Company may choose to deliver
certain statutory materials relating to the Plan in electronic form. By
accepting the SARs, the Grantee agrees that the Company may deliver the Plan
prospectus and the Company’s annual report to the Grantee in electronic format.
If at any time the Grantee prefers to receive paper copies of such documents, as
the Grantee is entitled to, the Company will provide copies. Request for paper
copies of such documents may be made to the Secretary of the Company at
916-321-1828 or bmcconkey@mcclatchy.com.

 

(f)       Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.

 

(g)       Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such state.





 

[INTENTIONALLY LEFT BLANK]

 

- 6 -

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its officer duly authorized to act on behalf of the Committee, and the
Grantee has personally executed this Agreement.

 



  THE McCLATCHY COMPANY               By       Secretary         Company’s
Address:           2100 Q Street     Sacramento, CA 95816               GRANTEE
                  Grantee’s Address:                



  



- 7 -

